Duckworth, Chief Justice.
This is a habeas corpus proceeding in which the applicant alleges (1) an illegal search and seizure wherein the so-called burglary tools were found in' his possession, (2) he was convicted on contradictory, irrelevant and prejudicial testimony, and (3) he was not advised of the right of counsel. There is no transcript of evidence in the record, and while the applicant alleges that a statement of facts would be stipulated, none is in the record. Accordingly, the findings of fact by the trial judge that (1) the testimony of the arresting officers showed they had a search warrant refutes the evidence of the applicant that there was none; (2) the question of belief or disbelief of the witnesses is for jury consideration upon a proper charge by the court on conflicts in testimony; and (3) the applicant admits he had counsel but now claims he was ineffective, which is also refuted by the fact that counsel was a well-known criminal attorney, are consistent with the findings of law remanding the custody of the prisoner to the warden.

Judgment affirmed.


All the Justices concur.

Smith, Cook & Portman, Barnard M. Portman, W. Lance Smith, for appellant.
Arthur K. Bolton, Attorney General, Marion 0. Gordon, Assistant Attorney General, B. Daniel Dubberly, Jr., William B. Childers, Jr., Deputy Assistant Attorneys General, for appellee.